 In the Matter Of SHIP SCALING CONTRACTORS ASSOCIATIONandSHIPPAINTERSLOCAL UNION 961, A. F. L.Case No. 20-CD-7.-Decided November 18, 1949DECISIONANDORDERSTATEMENT Or THE CASEThis proceeding arises under Section 10 (k) of the Act, as amendedby Labor Management Relations Act,' 1947, which provides that"Whenever it is charged that any person has engaged in an unfairlabor'practice within the, meaning of paragraph 4 (D) of Section 8(b), the Board is empowered and directed to hear and determine thedispute out of which such unfair labor practice shall havearisen. . . "On June 24, 1949, Ship Scaling Contractors Association, hereincalled the Association; filed with the Regional Director for the Twen-tieth Region of the Board an amended charge alleging, in substance,that Ship Painters Local Union 961, A. F. L., herein called Local.961, had violated Section 8 (b) (4) (D) of the Act in that, on orabout February 23 and February 24, 1949, and at various times there-after, it picketedThe President MonroeandThe W. H. Gordon,shipsof American President Lines being painted on the San Franciscowater front by the Ohm Ship Service Company and The United ShipService Company, members of the Association, with the object offorcing or requiring The Ohm Ship Service Company, The UnitedShip Company, and other members of the Association to assign paint-ing to painters belonging to Local 961.Thereafter, pursuant to Sec-tions 203.74 and 203.75 of the Board's Rules and Regulations, Series5, the Regional Director investigated the charge and provided for. anappropriate hearing, upon due notice to all the parties.The hearingwas held before a hearing officer of the Board on August 1, 2, 3, and 4,1949.At the hearing, all parties appeared, participated, and were af-forded full opportunity to be heard, to examine andcross-examine87 NLRB No. 14.92 SHIP SCALING CONTRACTORS ASSOCIATION93witnesses, and to introduce evidence. bearing on the issues.. The rul-ings of the hearing officer made at the hearing are free from prejudi-cial error and are hereby affirmed.Local 961 filed a brief with theBoard.Upon the entire record in the case, the Board 1 makes the following :FINDINGS OF FACT1.The business of the Association and its membersShip Scaling Contractors. Association is a trade association of em-ployers who are engaged as contractors in "cleaning and maintenanceof ships, painting of ships, hulls and parts, and general conditioningor scaling and sand blasting or spraying of ships and ships' parts" inthe San Francisco Bay area.These employers, as contractors, paintships belonging to the American President Lines, among others.Wetake official notice of our finding in a prior case that American Presi-dent Lines is engaged in commerce within the meaning of the Na-tional Labor Relations Act.2We find that the Association and itsmembers are engaged in commerce within the meaning of the Act.2.The alleged disputea.The factsThe members of the Association employ painters who are mem-bers of Ship Scalers & Painters Local 2, International Longshore-men's and Warehousemen's Union, C. I. 0., herein called Local 2,under a contract between that labor organization and tlie. Associa-tion, dated August 23, 1948, which contains a hiring-hall clause.Thecontract established a wage scale which permitted members of theAssociation to pay Local 2 members for hand-brush painting ap-proximately 28 cents an hour less than the rate established for suchwork by Local 961 with other employers in the San Francisco area.Before. February 1949, Local 961 received numerous complaintsfrom contractors doing business with Local 961 to the effect that com-peting contractors paid a lower wage rate to members of Local 2for the same type of work. In January 1949, a membership meet-ing of Local 961 decided to "have a protest line out, and try to in-form the public and other unions, or other people that were doingthat type of work below our scale of wages, that they should demand1 Pursuant to the provisions of Section 3 (b) of the Act, as amended, the National LaborRelations Board,has delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].'American President Line, Ltd.,69 NLRB 1354. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD[that] other contractors [boost] their wage scale . . . up toours."On February 23 and 24, 1949, Local 961 placed pickets or a "protest,line" at the entrance to two piers in San Francisco harbor at whichthe exterior of two American President Lines ships,The PresidentMonroeandThe W. H. Gordon,were being painted by two contractors,United Ship Service Company and Ohm Ship Service Company,members of the Association, with painters furnished by Local 2 underthe hiring-hall provision of the contract referred to above.The pickets were instructed by officers of Local 961 that no workstoppage was contemplated and to permit anyone who approachedthe picket line to pass; those who approached, including teamsters,longshoremen, and Local 2 painters, were permitted to pass; and Local961 continued to dispatch men from its own hiring hall to do in-terior painting work on one of the picketed ships for another con-tractor, and the dispatched men continued working during the pick-eting.However, cargo-laden trucks backed away from the picketline and departed.There were no placards or banners displayed bythe pickets but they wore arm bands bearing the inscription, "AFLpicket."On February 24, 1949, the pickets distributed pamphlets which, ac-cording to. the credible testimony of the business representative ofLocal 2, described the controversy as a "dispute between the Painters961, and the President Line, because of a wage differential," and whichdid not suggest, so far as he recalled, that the "American PresidentLines should give the work to one group, as contrasted with another."Soren B. Ohm, sole owner of Ohm Service Co., credibly testified thatthe pamphlets stated in substance : "You are working for scab wages.The CIO is underpaid so many cents an hour." 3There was no picketing after February 24.'On the other hand, Matthew Breen, sole owner of United Ship Service Co., testified thatwhen Breen complained to Jack Shelley, then secretary of the San Francisco Labor Council,that it was not a just picket line, Shelley, who appeared at the scene of the picketing,stated that "painting is painting" and "if I was not convinced it was a fair picket line,Iwould not have authorized *it" ; that, when Breen asked why the picket was establishedand accused the AFL of trying to "steal the work," Shelley stated "that's not so.PaintingIs paintingand belongs to the painters, and if I thought otherwise, I would be the first tocall it off" ; and that Shelley mentioned the difference in the wage scale paid Local 2 men,and stated that "it might be advisable for the contractors to get under the AFL banners."Shelley did not testify.However, John D. O'Dea, the business representative of Local 961, testified withoutcontradiction that he neither sought nor obtained sanction for the picket line from theSan Francisco Labor Council, of which Local 961 Is a constituent member, and that ineffect, Local 961 did not authorize Shelley to act in any way on behalf of Local 961 inconnection with the picketing or the dispute out of which it arose.We need not and donot make a finding asto wjiether Shelley made the statements attributed, to him by Breen,as the record does not satisfy us that Shelley was authorized to speak on behalf of Local 961. SHIP SCALING CONTRACTORS ASSOCIATION95After the picketing ceased, a series of meetings took place betweenrepresentatives of Local 2 and Local 961.William L. Holihan, superintendent of the General Ship ServiceCo., a member of the Association, testified that on April 11, 1949,General Ship Service Co. was engaged in painting an Army ship,The Sadao 111unimori,colder subcontract with West Winds, Inc., aprime contractor, with painters furnished by Local 2; that about thattime, he received a telephone call from West Winds in which he wastold that "West Winds had been notified from the AFL that we couldnot go on with the work" ; that he was further told by Brewster, WestWinds' representative, that "there was a threatened work stoppage"and Brewster "wanted to know whether we had jurisdiction to do thatwork or not"; and that on or about April 13, 1949, at a meeting tosettle the matter, after a discussion in which AFL representativesstated that it had a master contract covering all the shipyards and aCIO representative asserted that painting of "tank tops and bilgeshad always belonged to the scalers," O'Dea stated that "the paintingbelonged to the AFL Painters Union, and they were going to do thepainting along the waterfront" .. and while General Service couldcontinue with the West Winds' job, "we aren't going to do anymorepainting."O'Dea testified that he attended the April 13 meeting toinvestigate a complaint that West Winds was employing non-AFLmen in violation of a master agreement between the AFL metal TradesCouncil, of which Local 961 is a member, and the Pacific Coast Ship-builders, dated June 11, 1947; that, at the meeting, Local 2 claimedthat its men were engaged in "cleaning" and "red-leading" workrather than painting ; and that he suggested that the work could con-tinue and that the two unions "get together and see if we couldn'tarrive at a happy medium along the lines of basic wage issues."O'Dea denied saying that "General Ship Service was not going to doany more painting on the waterfront."We credit O'Dea's testimony.According to the testimony of J. G. Kircher, business representativeof Local 2, one of the meetings which took place after the picketingstopped, was held at the ILWU building as an outgrowth of theGeneral Ship incident referred to above; at this meeting, O'Dea"claimed that the painting of the tank was painters' work, and theywanted to do that."According to Kircher, another of these meetingswas held at the offices of Local 961 "to see whether or not it would bepossible for the two organizations to arrive at something that would.outline jurisdiction, and draw up a line of demarcation" . . . at whichO'Dea proposed amalgamation of the two unions.O'Dea crediblytestified that, at the ILWU building meeting, he complained that"one union is doing the same type of work at a lower rate of wages" 96DECISIONSOF NATIONAL LABORRELATIONS BOARDand that he stated that"eve would have no grievance with anyone inparticular if they would bring their wage scale up to ours" . . . andthat he "didn't care who got the work,as long asthe prevailingscale ofwages was being paid"; that he did not demand that the work beassignedto the AFLand there was "no discussion as to jurisdiction,as to assignment of work."He further credibly testified that, at themeeting at the offices of Local 961,Local 2 raised the question ofjurisdiction, but that he stated that the matter did not involve a "j uris-dictional dispute, as far as we were concerned, we were just interestedin the wage issue,"and that he proposed amalgamation.On April 19, 1949, Local 961 dispatched the following letter toLocal 2:At a meeting called April 19, 1949, at 10: 00 a. in., attendedby Business agent and representatives of CIO Local #2 ShipScalers and Business Agent and representatives of Local Union961, A. F. of L. to discuss jurisdiction of painting on the waterfront, has resulted in a recommendation by the CIO group thatthey promise not to expand their present jurisdiction of paintingnow being done by the CIO.The offer was rejected by the Committee of 961 on the premisethat the original jurisdiction of all painting and preparatorywork thereto belongs to Local Union 961, A. F. of L.The delegates of Local Union 961 then offeredto amalgamatethe two Unions-that is to blanketmembershipof Local Union 2CIO into 961, setting up classification as to skill and ability forcertain phases of paint and preparatory work.In view of the 28 cent differential in wage scale, we believethis move would create harmony and increase wage scale for allpainting on the ships coming into the port of San Francisco.The Business Agent of Local Union 2, CIO, agreed to submitthe offer of Local Union 961, A. F. of L. to his membership fortheir consideration.Local 2 rejected the amalgamation proposal.b.The contentions of the parties,Local 961 mainly contends : (1) that the Board may not determinea dispute in a proceeding under Section 10 (k) without first making afinding that an unfair labor practice within the meaning of Section8 (b) (4) (D) has been committed, and that the evidence here doesnot establish such an unfair labor practice; and (2) that the disputewhich brought about the picketing did not involve the assignment ofthe painting work to members of Local 961. SHIP SCALING CONTRACTORS ASSOCIATION97The Association contends in substance that Local 961 picketed inthis case to force or require members of the Association to assign thepainting work to members of Local 961.c.As to the first contention of Local 961As indicated above, Local 961 contends that the Board has no powerto determine a dispute within the meaning of Section 10 (k) of theAct, unless it makes a finding in this proceeding that an unfair laborpractice,within the meaning of Section 8 (b) (4) (D), has beencommitted.We find no merit in this contention.All that is requiredto invoke the Board's jurisdiction to hear and determine a disputewithin the meaning of Section 10 (k) is the filing of a charge alleginga violation of Section 8 (b) (4) (D), and an investigation, pursuantto the Board's Rules and Regulations, which satisfies the Board's Re-gional Director that there is reasonable cause to believe that Section8 (b) (4) (D) has been violated.'d.Asto the nature of the dispute and the applicability of the statuteThe Board's power to determine a dispute under Section 10 (k) islimited by the terms of Section 8 (b) (4) (D) to cases in which thedispute is over the assignment of work.We believe that the facts heredo not present a dispute over the assignment of work.Members of the Association employed as painters, members of Local2 at a rate of pay which undercut the wage scale for the same type ofwork established by Local 961 with other employers in the area. Re-sponding to the pressure of complaints from contractors employingmembers of Local 961 who had to compete with members of the Asso-ciation, Local 961 decided to resort to picketing as a means of pub-licizing the existence of the wage differential and to exert pressureupon the offending contractors to adjust their wage scales upwardto meet the prevailing rate established by Local 961.Local 961posted pickets at the piers on February 23 and 24 solely to effectuatethis policy.This is shown (1) by the pamphlets distributed by thepickets which described the controversy as a dispute "because of awage differential" and which did not suggest that any work be.assignedtomembers of Local 961 rather than any other group; (2) by theabsence of any demand upon any employer that he assign work tomembers of Local 961; and (3) by O'Dea's statements in the course ofnegotiations for settlement of the dispute that he "didn't care whogot the work, as long as the prevailing scale of wages was being4This is in accord with our holding inMoore Drydock Company,81 NLRB 1108. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid. . . ."The April 19 letter, set forth above, when viewed inlight of the considerations just stated, does not persuade us that thedispute which arose in February 1949 was over assignment of work.Upon the basis of the foregoing, we conclude that the dispute in thiscase is one over differing wage scales between the AFL and CIOunions, andnotone over the assignment of work.As this controversy is not a dispute within the meaning of Section10 (k), we shall quash the notice of hearing issued in this proceeding.ORDEROn the basis of the foregoing findings of fact and conclusions oflaw, and on the entire record in this case, the Board hereby ordersthat the notice of hearing heretofore issued in this proceeding be, andit hereby is, quashed.